O’Brien, J. (dissenting):
I dissent. The plaintiff was bound to prove by a fair preponderance the negligence of the defendant. By the language used in that part of the charge, for using which it is proposed to reverse *29this judgment, the court in effect merely defined what was meant by a fair preponderance, saying that plaintiff must prove that the motorman “ did not use "x" * * ordinary care and prudence.” This I take it was a correct definition; and though it might have been better expressed, it is no ground for reversal; and I, therefore, dissent, thinking as I do that the judgment should be affirmed.
Lattghxin, J., concurred.